         Case 1:20-cv-00256-BLW Document 12 Filed 06/29/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 MICHAEL CURTIS REYNOLDS,
                                                Case No. 1:20-cv-00256-BLW
                      Petitioner,
                                                INITIAL REVIEW ORDER
        v.

 UNITED STATES OF AMERICA,

                      Respondent.



       Petitioner Michael Curtis Reynolds is a federal prisoner incarcerated in Greenville,

Illinois. Petitioner has filed a document entitled, “Motion for Actual Innocence and Legal

Innocence under 28 U.S.C. § 2241.” See Dkt. 1. The Court construes the pleading as a

petition for writ of habeas corpus, under 28 U.S.C. § 2241, which challenges Petitioner’s

federal criminal convictions from the Middle District of Pennsylvania. See Dkt. 1.

       In its discretion, the Court may apply the Rules Governing Section 2254 Cases

(“Habeas Rules”) to habeas petitions filed pursuant to § 2241. See Habeas Rule 1(b).

Accordingly, the Court now reviews the Petition to determine whether it is subject to

summary dismissal under Habeas Rule 4. Having carefully considered the record, the

Court enters the following order dismissing the Petition for lack of jurisdiction.




INITIAL REVIEW ORDER - 1
         Case 1:20-cv-00256-BLW Document 12 Filed 06/29/20 Page 2 of 3




                                  REVIEW OF PETITION

1.     Standard of Law for Review of Petition

       Federal habeas corpus relief under 28 U.S.C. § 2241 is available to petitioners who

show that they are in custody in violation of the Constitution, laws, or treaties of the

United States. The Court is required to review a habeas corpus petition upon receipt to

determine whether it is subject to summary dismissal. Habeas Rule 4. Summary dismissal

is appropriate where “it plainly appears from the face of the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court.” Id.

2.     Discussion

       The United States Court of Appeals for the Third Circuit has already rejected

challenges to Petitioner’s convictions and sentence, both on direct appeal and on appeal

from the denial of Petitioner’s motion under 28 U.S.C. § 2255. See United States v.

Reynolds, 374 Fed. App’x 356, 360, 2010 WL 971818, at *3 (3d. Cir. March 18, 2010)

(unpublished); Reynolds, M.D. Pa. Case No. 3:05-cv-00493-WJN, at Dkt. 478, 491, 492,

493). This Court has no jurisdiction to review any decision made by the United States

District Court for the Middle District of Pennsylvania or the Third Circuit Court of

Appeals.

       Nor may this Court entertain a § 2241 petition or a successive § 2255 motion in

these circumstances, as Petitioner is in custody pursuant to a judgment of another federal

district court. See 28 U.S.C. § 2241(a) (“Writs of habeas corpus may be granted by … the

district courts . . . within their respective jurisdictions.”) (emphasis added); id. § 2255(a)



INITIAL REVIEW ORDER - 2
        Case 1:20-cv-00256-BLW Document 12 Filed 06/29/20 Page 3 of 3




(stating that a prisoner in federal custody “may move the court which imposed the

sentence to vacate, set aside or correct the sentence”) (emphasis added). Finally,

Petitioner has not shown that he has obtained authorization from a circuit court of appeals

to file a successive § 2255 motion. See U.S.C. § 2255(h); see also Porter v. Adams, 244

F.3d 1006, 1007 (9th Cir. 2001) (“Merely labeling a section 2255 motion as a section

2241 petition does not overcome the bar against successive section 2255 motions.”).

       For the foregoing reasons, the Court must dismiss the Petition.

                                          ORDER

       IT IS ORDERED:

       1.     The Petition for Writ of Habeas Corpus is DISMISSED without prejudice

              for lack of jurisdiction.

       2.     All pending motions (Dkt. 4, 8, and 9) are DENIED AS MOOT.

       3.     To the extent a certificate of appealability is required for Petitioner to

              appeal, the Court declines to issue one. See 28 U.S.C. § 2253(c).



                                                  DATED: June 29, 2020


                                                  _________________________
                                                  B. Lynn Winmill
                                                  U.S. District Court Judge




INITIAL REVIEW ORDER - 3
